Apparently all agree that the lienors have a right as against the first mortgagee, and that the mortgage value should not be increased by the work and material which the workmen have put into the property. If this be so, and the question remaining be one of remedy, I cannot see why the plaintiff should be relegated to the second mortgage foreclosure suit to which the first mortgagee was not a party. Relief can be, in my opinion, and should be granted in the present action.
I, therefore, dissent.
HISCOCK, Ch. J., HOGAN, CARDOZO, McLAUGHLIN and ANDREWS, JJ., concur with POUND, J.; CRANE, J., reads dissenting memorandum.
Judgment reversed, etc. *Page 420